Citation Nr: 1544774	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-10 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for coccidioides.

3. Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from April 2003 to August 2003 and from September 2004 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007, July 2008, and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2009 and April 2015, the Veteran requested Board hearings at a local VA office. See March 2009 and April 2015 Substantive Appeals (VA Form 9). The Veteran received notification that a video-conference hearing was scheduled for September 15, 2015. The Veteran did not appear at the video-conference hearing and did not explain his absence. His hearing request is withdrawn. See 38 C.F.R. § 20.704 (2015).

The issues of service connection for coccidioides and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have bilateral hearing loss according to VA standards.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

May 2006 and February 2008 letters notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). In April 2007, the RO made a formal finding regarding the unavailability of the Veteran's service treatment records (STRs). The claims file contains the Veteran's VA medical records (VAMRs) and private medical records (PMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The June 2006 and May 2008 VA examiners reviewed the claims file, examined the Veteran, administered audiometric tests to measure the Veteran's current hearing loss levels, and determined he did not have hearing loss for VA purposes. The June 2006 and May 2008 VA examination reports are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.


Merits of the Claim

The Veteran alleges that his he has current hearing loss due to in-service noise exposure. See March 2009 Substantive Appeal, July 2008 Notice of Disagreement. However, the probative evidence of record does not suggest that he has a current hearing loss disability. The claim is denied.

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Military personnel records establish that the Veteran served as a motor transport operator in Kuwait and Iraq in support of the Persian Gulf War. See DD Form 214 (noting the Veteran served in an imminent danger pay area from December 2004 to November 2005, as well as receipt of the Iraq Campaign Medal). Because his lay testimony regarding exposure to artillery fire and other explosions is consistent with the circumstances of his war-time service, the Veteran's statements are sufficient to establish noise exposure in service. See March 2009 Substantive Appeal.

Lay testimony is, however, not sufficient to establish that the Veteran has a current hearing problem and/or that such a problem relates to in-service noise exposure.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The Court has held that the threshold for normal hearing is from 0 to 20 dB, and that higher threshold levels indicate some degree of hearing loss. Hensley  v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

The medical record indicates that the Veteran has some symptoms of hearing loss. However, the medical record establishes that the severity of the Veteran's hearing loss does not qualify as a disability eligible for service connection. See 38 C.F.R. §§ 3.303(a)(b), 3.309(a).

A June 2006 VA audiological examination showed that the Veteran's puretone thresholds in his right ear were 10 dBs at 500 Hz, 10 dBs at 1000 Hz, 15 dBs at 2000 Hz, 20 dBs at 3000 Hz, and 25 dBs at 4000 Hz. The puretone thresholds in his left ear were 20 dBs at 500 Hz, 15 dBs at 1000 Hz, 15 dBs at 2000 Hz, 15 dBs at 3000 Hz, and 15 dBs at 4000 Hz. His speech recognition scores on the Maryland CNC test were 100 percent bilaterally. The examiner noted he had normal hearing sensitivity in both ears.

The Veteran submitted a January 2008 private audiogram, which showed that the Veteran's puretone thresholds in his right ear were 20 dBs at 500 Hz, 15 dBs at 1000 Hz, 15 dBs at 2000 Hz, 10 dBs at 3000 Hz, and 10 dBs at 4000 Hz. The puretone thresholds in his left ear were 10 dBs at 500 Hz, 5 dBs at 1000 Hz, 5 dBs at 2000 Hz, 5 dBs at 3000 Hz, and 5 dBs at 4000 Hz. The audiologist noted speech recognition scores were 92 percent bilaterally, but did not indicate whether the Maryland CNC test was used, as required for VA purposes. 38 C.F.R. § 3.385.

A May 2008 VA audiological examination showed that the Veteran's puretone thresholds in his right ear were 10 dBs at 500 Hz, 10 dBs at 1000 Hz, 10 dBs at 2000 Hz, 10 dBs at 3000 Hz, and 10 dBs at 4000 Hz. The puretone thresholds in his left ear were 10 dBs at 500 Hz, 5 dBs at 1000 Hz, 5 dBs at 2000 Hz, 5 dBs at 3000 Hz, and 10 dBs at 4000 Hz. His speech recognition scores on the Maryland CNC test were again 100 percent bilaterally. The examiner noted he had normal hearing sensitivity in both ears.

The Veteran has not been diagnosed as having sensorineural hearing loss for VA purposes. While the January 2008 private audiologist reported the Veteran had mild hearing loss in his left ear and mild-to-moderate hearing loss in his right ear, his auditory thresholds did not meet the criteria for impaired hearing and there is no indication the Maryland CNC test was used for speech recognition, as required under 38 C.F.R. § 3.385.

The Board has considered the Veteran's lay statements regarding his hearing loss, especially his reports that it is due to in-service noise exposure. Whether the Veteran has hearing problems that relate to in-service noise exposure is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309. Such a determination must be made by a medical professional with appropriate expertise. Id. Because the Veteran's statements are not based on medical training and/or experience, his assertion that he has hearing loss that relates to service does not constitute competent evidence and is therefore outweighed by the VA audiology reports, which were based on examinations rendered by medical professionals. See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for bilateral hearing loss is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



REMAND

The appeal is remanded for further development. The Veteran contends he had coccidioides or a viral syndrome while on active duty in Iraq, and he that he continues to have residuals, including fatigue. See March 2009 Substantive Appeal. He has not been afforded a VA examination for this claim, so one should be provided on remand. As well, the February 2014 VA examination for his headaches provided an opinion regarding Gulf War Syndrome, but did not provide an opinion regarding direct service connection, therefore an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain outstanding VA medical records (VAMRs), to include from the hepatitis clinic, and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who provided the February 2014 opinion for an addendum opinion as to whether the Veteran's current headache disorder had its onset in service or otherwise relates to service. If the examiner is not available, request an opinion from another qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The VA examiner must opine as to whether the Veteran's headache disorder caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service, to include exposure to burn pits and other environmental factors while serving in Iraq.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

February 2003 Report of Medical Examination and Report of Medical History, declining to indicate any headaches.

February 2009 Statement, noting that headaches began within 12 months of discharge, and that he had not experienced headaches prior to his service in Iraq.

February 2014 VA Examination Report, providing an opinion as to Gulf War Syndrome.

April 2015 Substantive Appeal, associating his headaches with exposure to burn pits in Iraq.

4. Also schedule a VA examination with an opinion as to whether the Veteran has coccidioides or any residuals that relate to his military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether any diagnosed coccidioides or residuals were caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

May 2005 STRs, noting treatment and bloodwork for a viral syndrome.

July 2008 Notice of Disagreement, stating he "was feeling tired and just drained all the time."

March 2009 Substantive Appeal, noting treatment for coccidioides/viral syndrome while on active duty in Iraq in May 2005, and continued residuals, including "lingering fatigue."

5. Then, review the examination reports to ensure that they adequately respond to the above instructions. If any report is deficient in this regard, return the case to the VA examiner for further review and discussion.

6. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues on appeal. If the benefits sought are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


